The opinion of the Court was drawn up by
Appleton, J.
This is an action of the case against a defendant for negligence as a common carrier, by reason of which the carriage, in which the plaintiff was riding, was upset, whereby she received great bodily injury, &c.
The plaintiff was unmarried, but the declaration contained no allegation of any special damage arising from the actual or probable loss of the preferment which the law implies in the relation of marriage. Nor was there any evidence tending to prove that she was, or had been engaged, or had ever contemplated marriage.
The damages arising from the negligent acts of the defendant were either general or special. General damages are such as naturally arise out of, or are connected with the injury complained of. Special damages are such as are super-added to, and do not necessarily flow from, the injurious acts of the defendant. The latter, to prevent surprise, must be specially set forth in the declaration. I Petersd. Abr., 594. “ In general, it is true,” remarks Coulter, J., in Hart v. Evans, 8 Barr., 14, “ that when special damages are claimed for an alleged tort, they ought to be set out in the narr, either as inducement or distinct ground of superadded damages. • But when the damages arise necessarily and inevitably from the tortious act, it would seem to be unnecessary; the tortious act being itself the gravamen of the action, and the necessarily resulting injuries being only the measure of damages.” * * * “ In an action for false imprisonment, evidence that the plain*422tiff was stinted in his food, when confined, or suffered in health thereby, cannot be received without being specially alleged ; because these things do not necessarily result from the illegal confinement. Lowden v. Goodrick, Peake’s N. P., 46.
The case of Laing v. Colder, 8 Barr., 497, is directly in point. This was a suit against the defendant for negligence as a common carrier, whereby the plaintiff’s arm was broken. The declaration was for damages arising from pain, loss of time and expenses. The plaintiff offered to show the number of his family, and that they were dependent upon him for support, and that, in conseqence of this injury, he became embarrassed, but the evidence was rejected. In delivering the opinion of the Court, Bell, J., says, — “The evidence was rightly excluded. The plaintiff went for general damages, under the common allegation ad damnum. Damages which necessarily result from the act complained of are properly termed general damages, and may be shown under the common allegation ; for the defendant must be presumed to be aware of the necessary consequences of his conduct, and, therefore, cannot be taken by surprise in the proof of them. But damages that do not necessarily flow from the principal act, though possibly attendant upon it, are denominated special. * * * Now injuries to the person consist in the pain suffered, bodily and mentally, and in the expenses and loss of property they occasion.
“ In estimating damages, the jury may consider, not only the direct expenses incurred by the plaintiff, but the loss of his time, the bodily suffering endured, and any incurable hurt inflicted ; for these may be classed among the necessary results. But alleged damages sustained by the plaintiff from the circumstance of his being the head of a family dependent upon him,-have no necessary connection with the injury done to his person. Such damages may or may not follow a temporary disability. They do not necessarily attend upon it.” Special damages, such as are possible only, must be set forth.
The jury were instructed, that “if they should be satisfied that the injury sustained would be lasting, they were at *423liberty to consider whether her prospects for being well married would not thereby be impaired; and, if so, they were at liberty to allow such damages in this respect as they are satisfied would arise from this cause, if any.” ■
Now the loss of marriage may be of itself a special ground ■of action. In the present case it was not alleged in the declaration, nor sustained by the proof; It does not necessarily arise from a bodily injury, though it might be consequent thereupon. The defendant had no notice that damages would be claimed for any such cause, and, therefore, could not be prepared to prove or disprove its existence. As damages have been given for a special injury, having no necessary connection with the wrongful acts of the defendant, and neither set forth in the declaration nor established by the evidence, the exceptions must be sustained.
Exceptions sustained, and verdict set aside.
Tenney, O. J., and Rice, Goodenow, Dayis, and Kent, JJ., concurred.